           Case 2:21-cv-00351-JJT Document 1 Filed 03/01/21 Page 1 of 4




 1   MICHAEL P. OBERT, JR.SB #022962
     Michael.Obert@lewisbrisbois.com
 2   BARRETT N. LINDSEY, SB #028311
     Barrett.Lindsey@lewisbrisbois.com
 3   LEWIS BRISBOIS BISGAARD & SMITH LLP
     Phoenix Plaza Tower II
 4   2929 North Central Avenue, Suite 1700
     Phoenix, Arizona 85012-2761
 5   Telephone: 602.385.1040
     Facsimile: 602.385.1051
 6   Firm email: azdocketing@lewisbrisbois.com
     Attorneys for Seasons 52 Holdings, LLC
 7                                   UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF ARIZONA
 9 Jennifer Hoffman, a married woman,                   Case No.
   individually;
10
                                                        NOTICE OF REMOVAL
11                      Plaintiff,

12             vs.
13
   Seasons 52 Holdings LLC, a limited
14 liability company; N & D Restaurants,
   LLC, a limited liability company; Does I-
15 V;
16
                 Defendant.
17
18            Pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and LR Civ. 3.6, Local Rules of the United
19 States District Court for the District of Arizona, Defendant Seasons 52 Holdings, LLC.
20 (“Defendant”) hereby gives notice of the removal of the above-captioned case from the
21 Superior Court of the State of Arizona, in and for the County of Maricopa, to the United
22 States District Court for the District of Arizona, Phoenix Division, and in support thereof
23 respectfully asserts:
24            1.        On or about November 23, 2020, Plaintiff Jennifer Hoffman (“Plaintiff”) filed
25 the present lawsuit in the Superior Court of the State of Arizona, in and for the County of
26 Maricopa, Cause No. CV2020-015118. (See Initial Complaint (attached as Exhibit “A”)).
27 The lawsuit arises out of a personal injury claim in which Plaintiff alleges she was injured
28 as a result of a condition at the Defendant’s Seasons 52 Restaurant. (Id. at ¶¶ 9-13 .).


     4827-1081-8270.1
           Case 2:21-cv-00351-JJT Document 1 Filed 03/01/21 Page 2 of 4




 1            2.        According to the Complaint, Plaintiff resides in Maricopa County, Arizona.
 2 (Ex. A at ¶ 1).
 3            3.        Plaintiff served Defendant with its Initial Complaint via personal service on
 4 January 29, 2021. (See Service of Process attached as Exhibit “B”)).
 5            4.        Defendant is a Florida Limited Liability Company with its principle place of
 6 business in Florida. Further, the sole member of Defendant’s LLC is a Florida Corporation
 7 with its principal place of business in Florida. (See Affidavit of Michael P. Obert (Attached
 8 as exhibit C”),
 9            5.        Plaintiff has alleged that her total claimed damages qualify the matter as a
10 “Tier 2” under rules 8(b)(2) and 26.2(c) of the Arizona Rules of Civil Procedure. (Ex. A, ¶
11 14). Under Ariz. R. Civ. P., a “tier 2” designation indicates that the Plaintiff is claiming
12 more than $50,0000 and less than $300,000 in damages.
13            6.        Specifically, Plaintiff alleges that she suffered a wrist fracture requiring
14 surgical repair and the insertion of hardware. Id., at ¶ 10.
15            7.        A copy of the Maricopa County Superior Court Docket for the above-
16 referenced case is attached as Exhibit “D.”
17            8.        Defendants answered the Complaint on February 18, 2021. A true and correct
18 copy of the Defendants’ answer is attached hereto as Exhibit “E”.
19            9.        After Defendants pointed out that N&D Restaurants, LLC was an improper
20 party defendant, Plaintiff dismissed her claims as to N&D Restaurants, LLC only, which the
21 court granted on February 25, 2021. (See Stipulation to dismiss dated February 22, 2021,
22 and order dated February 25, 2021 attached hereto as Exhibit “F”)
23            10.       The remaining documents that are a part of the court record not referenced
24 above, include the following: Summons to N&D Restaurants, LLC, Summons to Seasons
25 52 Holdings, LLC, Civil Cover Sheet and Certificate of Compulsory Arbitration. These
26 documents are attached as Exhibit “G.”
27            11.       Pursuant to 28 U.S.C. § 1446(a) and LR Civ. 3.6, counsel hereby certifies that
28 Exhibits A, B, and E through G, attached hereto are true and complete copies of all pleadings


     4827-1081-8270.1                                  2
           Case 2:21-cv-00351-JJT Document 1 Filed 03/01/21 Page 3 of 4




 1 and other documents filed in the Superior Court of the State of Arizona, in and for the County
 2 of Pima. (See Affidavit of Michael P. Obert (attached as Exhibit “C”)).
 3            12.       This Court has complete diversity jurisdiction over all parties pursuant to 28
 4 U.S.C. § 1332, which confers original jurisdiction over “all civil actions where the matter in
 5 controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
 6 between . . . citizens of different States.”
 7            13.       Plaintiff’s Complaint does not seek a sum certain. However, under the rules
 8 governing civil actions in the Superior Court of the State of Arizona, a pleading shall not set
 9 forth a dollar amount or figure for damages where the claim is not for a sum certain or for a
10 sum which can by computation be made certain. See Rule 8 (b), Ariz. R. Civ. P. In this case,
11 other evidence may be submitted as proof that the amount in controversy exceeds $75,000
12 “if it appears to reflect a reasonable estimate of the plaintiff’s claim.” Cohn v. Petsmart, Inc.,
13 281 F.3d 837, 840 (9th Cir. 2002). Defendant reasonably believes Plaintiff is alleging greater
14 than $75,000 based on the nature of damages alleged and Plaintiff’s allegations that the case
15 qualifies as a tier 2 matter under Rule 26.2 Ariz. R. Civ. P.
16            14.       Venue is proper in Arizona District Court because the circumstances
17 surrounding the incidents alleged in Plaintiff’s Complaint took place in Arizona. See 28
18 U.S.C. § 1391(b)(2) (permitting suit in any district where “a substantial part of the events or
19 omissions giving rise to the claim occurred”); see also Ex. A ¶ 9.
20            15.       This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)(1) because
21 it is being filed within thirty (30) days after service of the initial pleading, which occurred
22 on January 28, 2021 (Exhibit B).
23            16.       A Notification of Filing Notice of Removal in Federal Court in the form
24 attached as Exhibit “H” was filed in the Superior Court of the State of Arizona, in and for
25 the County of Maricopa, pursuant to 28 U.S.C. § 1446(d) and LR Civ. 3.6 and served upon
26 counsel for Plaintiff.
27            17.       A Civil Cover Sheet and Supplemental Civil Cover Sheet have also been filed
28 herewith.


     4827-1081-8270.1                                  3
           Case 2:21-cv-00351-JJT Document 1 Filed 03/01/21 Page 4 of 4




 1            WHEREFORE, Defendant requests that the above action now pending in the Pima
 2 County Superior Court be removed to this Court.
 3            DATED this 1st day of March, 2021
 4                                        LEWIS BRISBOIS BISGAARD & SMITH LLP
 5
 6
                                          By:
 7                                                    Michael P. Obert, Jr.
 8                                                    Barrett N. Lindsey
                                                      Attorneys for Seasons 52 Holdings, LLC
 9
                                  CERTIFICATE OF SERVICE
10
           I hereby certify that on March 1, 2021, I electronically transmitted the foregoing
11
   NOTICE OF REMOVAL to the Clerk’s office using the Court’s CM/ECF System for filing.
12 I further certify that I e-mailed copies of the foregoing to:
13 JONES, RACZKOWSKI, THOMAS PC
14 Sara Thomas
   2141 E. Camelback Rd., Suite 100
15 Phoenix, Arizona 85016-4723
   sthomas@azpremiseslaw.com
16 Attorneys for Plaintiff
17
   /s/Jodie Mize
18 33548-238
19
20
21
22
23
24
25
26
27
28


     4827-1081-8270.1                             4
